Citation Nr: 1235000	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-43 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied service-connection claim for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for a disability manifested by imbalance and dizziness, to include peripheral vestibular disorder (claimed as vertigo and Meniere's disease).

4.  Entitlement to an increased disability rating for service-connected spondylolisthesis with left sciatica, currently evaluated 10 percent disabling.

5.  Entitlement to a compensable disability rating for service-connected hypertension.




REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1975 to November 1982.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of April 2007 and July 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Procedural history

The RO awarded the Veteran service connection for spondylolisthesis of L5/S1 in a March 1983 rating decision, and assigned an initial noncompensable (zero percent disability rating).  In the same decision, the RO denied the Veteran's service-connection claim for a bilateral hearing loss disability.  The Veteran disagreed with his initially assigned lumbar spine disability rating, and the denial of his service-connection claim, and perfected an appeal as to both issues.  

During the course of the appeal, in an August 1984 rating decision, the RO increased the Veteran's lumbar spine disability rating from 0 to 10 percent, adding left sciatica as a service-connected component of his spine disability.  The RO also awarded the Veteran service connection for essential hypertension, and assigned an initial noncompensable disability rating.  The Veteran perfected an appeal as to his hypertension disability rating as well.
In a May 1985 decision, the Board denied the Veteran's claims for higher disability ratings for his spondylolisthesis with left sciatica and for his essential hypertension.  The Board also denied the Veteran's service-connection claim for a bilateral hearing loss disability.  Significantly, the Veteran did not appeal the Board's May 1985 decision.

In May 2006, the Veteran filed claims for increased lumbar spine and hypertension disability ratings.  The Veteran also claimed entitlement to service connection for vertigo, and requested that his previously denied service-connection claim for bilateral hearing loss be reopened.

In the above-referenced April 2007 rating decision, the RO denied the Veteran's increased rating claims.  The RO subsequently denied the Veteran's vertigo and hearing loss claims in a July 2007 rating decision.  The Veteran disagreed with these determinations, and perfected an appeal as to each issue.

Clarification of issue on appeal

Although the Veteran's service-connection claim for a bilateral hearing loss disability was last denied by the Board in its unappealed May 1985 decision, the RO neglected to adjudicate the matter of whether new and material evidence had been submitted sufficient to reopen this hearing loss claim prior to deciding the claim on its merits in July 2007.  In doing so, the RO apparently determined that new and material evidence had been submitted that was sufficient to reopen the Veteran's previously denied hearing loss claim, without specifically stating as much.  Notably however, under Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant; see also Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim]. Thus, the Board is required to address the Veteran's previously-denied hearing loss claim first as a claim to reopen, and then if new and material evidence has been submitted, as a claim on the merits. As discussed below, the Board is reopening and granting the Veteran's hearing loss claim herein.  

Hearing and Freedom of Information Act (FOIA) requests

The Veteran was scheduled to appear for a hearing with a Veterans Law Judge (VLJ) via videoconferencing equipment in February 2012.  In a January 10, 2012 letter to the Board, the Veteran's representative specified that the Veteran waived his right to testify at the scheduled hearing, and is requesting that the Board make a decision based on the evidence of record.  The Veteran has not since asked to have this hearing rescheduled.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2011).

In the same January 10, 2012 correspondence, the Veteran's representative requested a complete copy of the Veteran's claims folder under the Freedom of Information Act (FOIA).  In subsequent correspondence, the Veteran's representative also asked that the record be held open an additional 60 days following receipt of this copy of the claims file so that additional evidence or argument may be submitted.  A copy of the Veteran's claims folder was sent to the Veteran's representative on July 1, 2012.  The Board held the case in abeyance, per the Veteran's representative's request, for an additional 60 days following dispatch of these copies.  The Veteran's representative was notified of this action in a September 7, 2012 letter.  At no time since July 1, 2012 has the Veteran or his representative submitted additional evidence or argument to VA in support of the Veteran's appeal.  The Board finds that the Veteran's recent FOIA requests and his request for the record to remain open an additional 60 days following receipt of the claims file have been honored.  The Board's review of the Veteran's appeal is appropriate at this time. 

Remanded issues

The Veteran's increased rating claims for spondylolisthesis with left sciatica, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.
FINDINGS OF FACT

1.  In an unappealed May 1985 decision, the Board denied the Veteran's service-connection claim for a bilateral hearing loss disability.

2.  The evidence associated with the claims folder subsequent to the Board's May 1985 decision has not been previously submitted to agency decisionmakers, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service-connection for a bilateral hearing loss disability.

3.  The evidence of record supports a finding that the Veteran has a current bilateral hearing loss disability that is related to acoustic trauma sustained during his period of active duty military service.

4.  The evidence of record supports a finding that the Veteran has a current imbalance and vertigo disability, namely peripheral vestibular disorder, that is related to acoustic trauma and ear infections sustained during his period of active duty military service.


CONCLUSIONS OF LAW

1.  The May 1985 Board decision denying service connection for bilateral hearing loss disability is final.  38 C.F.R. § 20.1100 (2011). 

2.  Since the May 1985 Board decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability; therefore, the claim is reopened.  38 U.S.C.A.    § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A bilateral hearing loss disability was incurred in active duty military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  Peripheral vestibular disorder was incurred in active duty military service.        38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA). The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the Veteran regarding his bilateral hearing loss and vertigo claims in August 2006.  The Board need not discuss in detail the sufficiency of this VCAA notice letter in light of the fact that the Board is reopening and granting the Veteran's hearing loss claim, and granting his vertigo claim below.  Any potential error on the part of VA in complying with the provisions of the VCAA or the Court of Appeals for Veterans Claims' (the Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), has essentially been rendered moot by the Board's full grant of the benefits sought on appeal addressed in this decision.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  Accordingly, the Board will proceed to a decision.  

Claim to reopen

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002);       38 C.F.R. § 3.303 (2011). 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.
New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2011).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Analysis

As noted in the Introduction above, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board denied the Veteran's original service-connection claim for a bilateral hearing loss disability in a May 1985 decision.  The Veteran did not appeal this denial, and it became final.  38 C.F.R. § 20.1100  (2011).

In essence, the Board denied the Veteran's claim based on a finding that the record contained no evidence demonstrating that the Veteran had an in-service or post-service hearing loss disability.  See the Board's May 1985 decision, page 6.  The Board's current inquiry will be directed to the question of whether any additionally submitted [i.e. after May 1985] evidence bears directly and substantially upon this prior finding.

Significantly, audiometric testing performed at an April 2007 VA audiological examination revealed that the Veteran does now in fact have a bilateral hearing loss disability for VA purposes, as defined under 38 C.F.R. § 3.385.  See the April 2007 VA examiner's report, pages 2 and 3.  Additionally, in a subsequent report, a May 2007 VA examiner opined that the Veteran's hearing loss is "most likely caused by or a result of acoustic trauma while in the military . . . ."  See the May 2007 VA examiner's report, page 10.

The Board finds that the April 2007 VA examiner's identification of a current hearing disability, and the May 2007 VA examiner's positive nexus opinion constitute new and material evidence as to the previously denied issue on appeal.  Such assessments were not of record prior to the last final denial of the Veteran's claim in May 1985, and they relate to unestablished facts necessary to substantiate the Veteran's hearing loss claim.  As noted above, the credibility of medical assertions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim for service connection.  See Justus, supra.  Accordingly, there is sufficient new and material evidence to reopen the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.   See 38 C.F.R. § 3.156 (2011).  

The Board wishes to make clear that although there may be of record new and material evidence sufficient to reopen the Veteran's hearing loss claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Having stated as much, for reasons which will be expressed below, the Board finds that the probative evidence of record favors a finding that the Veteran's current hearing loss disability is in fact related to his period of active duty service.  Thus, the Veteran's service-connection claim for bilateral hearing loss will be granted herein.  

For the sake of economy, the Board will discuss the merits of the Veteran's bilateral hearing loss claim and his vertigo claim in a common discussion below.

Claims for Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2011).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).
When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. See Hensley, supra.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he currently has both a bilateral hearing loss disability and a disability manifested by imbalance, dizziness and vertigo that are related to his period of active duty military service dating from 1976 to 1982.  In particular, the Veteran asserts that these disabilities are the result of in-service exposure to acoustic trauma and/or in-service ear infections.  

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Shedden v. Principi, 381 F.3d at 1167.

With respect to element (1), current disability, it is undisputed that the Veteran currently has a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Indeed, audiometric testing performed at an April 2007 VA examination included the following test results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
30
35
45
LEFT
60
75
75
80
75

As hearing thresholds were noted to be over 40 decibels at 4000 Hz for the Veteran's right ear, and at each frequency level for his left ear, bilateral hearing loss for VA purposes is established.  See 38 C.F.R. § 3.385.  

Concerning the Veteran's imbalance and dizziness, a May 2007 VA ear disease examiner reviewed the Veteran's medical history and upon examination of the Veteran, specifically diagnosed the Veteran with peripheral vestibular disorder, noting "[v]estibular weakness on [the] right-side."  See the May 2007 VA examiner's report, page 9.  

Accordingly, element (1), current disability is satisfied as to both issues on appeal.  

With respect to element (2), in service disease or injury, the Veteran's service treatment records do not reflect that the Veteran sought treatment for, or was diagnosed with any hearing loss disability or vestibular disability during his period of active duty service.  Post-service treatment reports and examinations similarly fail to show the presence of hearing loss for VA purposes within the Veteran's first post-service year.  See 38 C.F.R. § 3.309(a).  

The Veteran does however report that he suffered injury to his ears in service through exposure to regular acoustic trauma from aircraft noise in performance of his duties as a helicopter pilot.  He also asserts that he had numerous ear infections during service.  See, e.g., the Veteran's April 2008 Notice of Disagreement, page 3.  The Board finds no reason to doubt the Veteran was exposed to loud noises during service, as his DD-214 confirms service for over six years as a pilot during his period of active duty.  His service treatment records also confirm that he received treatment for otitis media [for which he is now service-connected], and ear infections frequently during his period of active duty service.  See, e.g., the Veteran's May 21, 1975 and December 16, 1975 Medical Recommendations for Flying [noting disqualification on both occasions due to otitis media]; see also the Veteran's June 3, 1980 Chronological Record of Medical Care [indicating otitis media with right ear pain].  The Veteran sought treatment specifically for dizziness and wax build up in the left ear in September 1982, and was diagnosed with otitis externa.  See the Veteran's September 1, 1982 Chronological Record of Medical Care.  

Thus, to the extent the Veteran argues that he suffered injuries to his ears during service due to acoustic trauma and frequent ear infections that may have caused his current hearing loss and vertigo disabilities, the Board finds based on the evidence discussed above that element (2), in-service injury, is satisfied as to both issues.

Moving on to crucial element (3), nexus or relationship, with respect to hearing loss, there are two competing medical opinions of record addressing etiology.

Arguably against the Veteran's favor is the opinion of the April 2007 VA examiner, who after diagnosing the Veteran with a bilateral hearing loss disability, opined that the Veteran's hearing loss is less likely than not related to, caused by or a result of hearing loss from military noise exposure.  By way of rationale, the examiner curiously listed a number of factors that appear to support a medical link between the Veteran's service and his hearing loss disability [to include, for example, the Veteran's own report of in-service onset, the presence of military noise exposure with use of hearing protection, treatment of otitis media with ototoxic drugs, and the absence of a history of occupational or recreational noise exposure outside of service], but then concluded that since the Veteran had normal hearing tests during his active duty years, it is less likely as not that the Veteran's hearing loss is related to service.  See the April 2007 VA examiner's report, page 5.  

The Board finds the April 2007 VA examiner's medical opinion to be inadequate for adjudicatory purposes.  Indeed, it appears that the VA examiner based her negative nexus opinion exclusively on the fact that the Veteran's hearing was "normal" bilaterally while serving on active duty.  Indeed, it is now well established that even if a Veteran's service treatment records do not contain evidence of bilateral hearing disability for VA purposes in service or at service separation, service connection for bilateral hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).   Here, the Veteran has contended [and the Board has conceded] that while in service, he was exposed to the acoustic trauma while serving as a helicopter pilot.  Crucially, the April 2007 VA examiner failed to articulate a coherent and reasoned opinion as to whether a link exists specifically between this in-service noise exposure and the Veteran's post-service diagnosis of bilateral hearing loss.  Accordingly, the April 2007 VA examiner's opinion carries little, if any, weight of probative value.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) [the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed].  

In contrast, a May 2007 VA examiner analyzed the Veteran's April 2007 audiometric findings, reviewed in detail the Veteran's prior medical history and current complaints, and ultimately concluded that the Veteran's current sensorineural hearing loss disability is "most likely caused by or a result of acoustic trauma" sustained while serving as a helicopter pilot during service.  By way of rationale, the May 2007 VA examiner highlighted the Veteran's seven year history of noise exposure as a helicopter pilot, and noted that the Veteran had no family history of early-onset of hearing loss.  The examiner specified that a history of ear infections can cause conductive hearing loss, but the Veteran in this case in fact has sensorineural hearing loss caused by acoustic trauma.  See the May 2007 VA examiner's report, page 10.  

Unlike the April 2007 VA examiner, the May 2007 VA examiner addressed the key question at issue in this case-namely, whether the Veteran's current bilateral hearing loss disability, diagnosed years after service, is as likely as not etiologically related to in-service noise exposure based on a review of all the evidence of record, and not solely on mere observation that the Veteran's in-service hearing tests showed "normal" hearing acuity.  The Board accordingly finds the positive nexus opinion of the May 2007 VA examiner to be highly probative.  

In this connection, the Board believes that the evidence of record favors a finding that the Veteran's current bilateral hearing loss disability is related to his in-service noise exposure.  Indeed, the record does not suggest that the Veteran's hearing loss disability could be due to any other post-service event or injury.  Accordingly, element (3), and therefore all elements of service connection are met with respect to the Veteran's bilateral hearing loss claim.  The benefit sought on appeal is granted.

With respect to the Veteran's vertigo claim, there is only one medical opinion of record addressing the etiology of the Veteran's peripheral vestibular disorder.  Indeed, the May 2007 VA examiner reviewed the Veteran's prior medical history, recorded his current complaints, and found that the Veteran's disability is at least as likely as not caused by or a result of his history of acoustic trauma and ear infections while in the military.  The May 2007 VA examiner reasoned that although the Veteran did not have what he called "true" vertigo, he did note that testing showed a drifting to the right suggestive of "right sided vestibular weakness."  The examiner concluded that it was his belief that there was a peripheral vestibular component to the Veteran's imbalance, and that further testing may show the presence of other visual or proprioceptive components as well.       See the May 2007 VA examiner's report, pages 10 and 11.

There is no medical opinion of record contrary to the positive nexus opinion provided by the May 2007 VA examiner.  Indeed, a prior medical evaluation dated prior to the May 2007 VA examination similarly indicated that the Veteran's vertigo was due to "protracted vestibulopathy (inner ear infection)."  See the Veteran's April 4, 2000 Neurology report.  

Based on the evidence referenced above, the Board finds that element (3) is satisfied as to the Veteran's vertigo claim as well.  Service-connection for peripheral vestibular disorder is allowed.


(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral hearing loss disability is reopened.  

Service connection for a bilateral hearing loss disability is granted.

Service connection for a peripheral vestibular disorder (claimed as vertigo/Meniere's disease) is granted.


REMAND

The Board sincerely regrets the additional delay in adjudicating the Veteran's remaining claims.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

The Veteran claims entitlement to increased disability ratings for his service-connected spondylolisthesis with left sciatica, currently evaluated 10 percent disabling, and hypertension, currently evaluated noncompensably (zero percent) disabling.  

As noted above, the Veteran filed his increased rating claims in May 2006.  The RO sent the Veteran eight copies of VA Form 21-4142 [Authorization and Consent to Release Information to the Department of Veterans Affairs] in August 2006, and notified the Veteran that if he knew of additional private treatment records that would support his claims for increase, VA would request those records on his behalf if he completed and returned these release forms.  It does not appear that the RO received any response from the Veteran before it adjudicated his increased rating claims in April 2007.  Indeed, the RO indicated that the Veteran did not submit any treatment records pertaining to his spondylolisthesis or hypertension disabilities on pages 2 and 3 of this April 2007 rating decision.

On his April 2008 Notice of Disagreement, the Veteran specifically asserted that he did in fact submit release documents to VA so that records could be obtained on his behalf.  He indicated that he did not think VA followed through with these records requests, because he had to give his VA examiner copies of "several hundred pages of medical visits," over one hundred of which "relate directly to the lower back problem."  See the Veteran's April 16, 2008 Notice of Disagreement, page 1.  

The Veteran's VA spine and hypertension examiners do note in their respective February 2007 reports that they reviewed both the Veteran's claims file and medical records, but fail to specify whether the medical records they reviewed included a separate packet of documents submitted directly from the Veteran at the time of the examination that were not seen by the RO.  Although the Veteran has submitted some additional treatment reports to VA since his April 2008 Notice of Disagreement [pertaining mostly to his now service-connected hearing loss and vertigo disabilities], it is unclear whether all of the records the Veteran wishes VA to consider in the adjudication of his increased rating claims were of record at the time of the RO's initial adjudication, and are now of record for review by the Board.  

VA is required to make reasonable efforts to help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Moreover, it is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Because the Veteran has put VA on notice that he has submitted a large number of medical records pertaining to his low back and hypertension disabilities to VA examiners for review that do not appear to be incorporated with the Veteran's physical or electronic claims folder, the Board believes the Veteran's increased rating claims must be remanded so that these additional records may be requested and obtained.

The Board wishes to make clear that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991).  In this connection, on remand, the agency of original jurisdiction (AOJ) should send the Veteran a letter requesting that he submit copies of all medical records in his possession relevant to his low back and hypertension claims that he either submitted to VA examiners in 2007, or wishes to be incorporated to in the record at this time.  The AOJ should send the Veteran multiple copies of VA Form 21-4142 so that the Veteran may have an opportunity to identify what records he submitted to VA examiners in 2007, should he no longer have them in his possession, and should he wish VA to obtain them on his behalf.   As always, the Veteran is free to submit any additional evidence he feels would support his claims.   

Accordingly, the case is REMANDED to the RO for the following action:

1. The RO should contact the Veteran and 
request that he identify any additional medical treatment he has received for his service-connected low back and hypertension disabilities.  In particular, the RO should request that the Veteran submit copies of any relevant treatment records he has in his possession that he wishes VA to consider in adjudicating his increased rating claims, to include copies of those records he asserts he previously provided to VA spine and hypertension examiners in 2007.  

The RO should inform the Veteran that if he no longer has copies of the medical reports he provided the 2007 VA examiners in his possession, he should notify the RO of the dates and locations of any prior treatment he has received for his service-connected spine or hypertension disabilities occurring at VA facilities.  
The Veteran should also be provided multiple copies of VA Form 21-4142, Authorization and Consent to Release Information, and should be asked to complete these releases so that VA can obtain private treatment records on his behalf, to include any private records the Veteran submitted to VA examiners in 2007.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran, as well as any outstanding relevant VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder. 

Finally, the RO should also inform the Veteran and his representative that if the Veteran fails to, or chooses not to submit additional evidence in support of his claim, his appeal will be decided based on the evidence currently of record within the Veteran's physical and electronic claims folder.  

2.  After completion of the foregoing, and after undertaking any additional development which it deems to be necessary, the RO should then readjudicate the Veteran's increased rating claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond. Thereafter, the case should be returned to the Board for further consideration, if otherwise in order. 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


